Case 8:19-cv-02190-SDM-SPF Document 3 Filed 09/03/19 Page 1 of 4 PageID 27




                                                    8:19-cv-2190-T-23SPF




Sep 03, 201
          19                                               DanaGreco
Case 8:19-cv-02190-SDM-SPF Document 3 Filed 09/03/19 Page 2 of 4 PageID 28



       8:19-cv-2190-T-23SPF
Case 8:19-cv-02190-SDM-SPF Document 3 Filed 09/03/19 Page 3 of 4 PageID 29




                                                    8:19-cv-2190-T-23SPF




  Sep 03,, 2019                                          DanaGreco
Case 8:19-cv-02190-SDM-SPF Document 3 Filed 09/03/19 Page 4 of 4 PageID 30



       8:19-cv-2190-T-23SPF
